                        Case 6:18-cr-10065-EFM Document 48 Filed 10/02/18 Page 1 of 1

                                                                                                                                 FILED
                                                                                                                              U.S. District Court
                                                                                                                              District of Kansas
AO 442 (Rev. 0 1/09) Arrest Warrant

                                                                                                                             OC I - 2 2018
                                            UNITED STATES DISTRICT COURT                                          Cle~~ct Court
                                                                      fo r the                                    By      Deputy Clerk




                     Uni ted States of Ameri ca
                                                          District of Kansas
                                                                        )
                                                                                                         SEALED
                                   V.                                   )
                                                                        )        Case No.   6:18-cr-10065-01 -EFM
                       TYLER R. BARRISS                                 )
                               Def endant                               )

                                                        ARREST WARRANT
To:       Any authorized law enforcemen t officer


          YOU ARE COMMANDED to arrest and bri ng before a United States mag istrate judge without unnecessary delay
(name ofperson to be arrested)          TYLER R. BARRI SS
                                   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




who is accused of an offense or v iolatio n based on the fo ll owing doc ument fil ed with the co urt:

~ Indictment               0    Superseding Ind ictment       0 Info rmati o n     0 Superseding Information             0 Co mpl a int
0 Probation Violati on Pet iti on             0 Supervised Release Vi olation Peti tion      0 Violati on Notice         0 Order of the Court

Thi s offense is briefl y descr ibed as fo ll ows:

 False Information and Hoaxes.

 * See atta ched Indictment for additional charges .




Date:    05/23/2018                                                                               s/ M. McGivern
                                                                                              Issuing officer 's signature


City and state:         Wichita , Kansas                                               Timothy M. O'Brien , Clerk of Court
                                                                                               Printed name and title


                                                                      Return

          This warrant was received on (date) {j        f /z_ ,/, ~
at (city andstate)          W ;'- C,· {.    (C, ,,,._ r '

Date:          t 0/       / / '8



                                                                                                Printed name and Ii/le
